FILED
                                                                                                      DALLAS COUNTY
                                     05-15-01042-CV                                                8/31/2015 1:48:58 PM
                                                                                                         FELICIA PITRE
                                                                                                      DISTRICT CLERK



                                      NO. DF-10-13224-U                                    Bridgette Vation

                                      NO. DF-13-18933-U
                                                                                   FILED IN
                                                                            5th COURT OF APPEALS
                                      NO. DF-13-18931-U                         DALLAS, TEXAS
                                                                            8/31/2015 4:20:08 PM
                                      NO. DF-14-10757-U                           LISA MATZ
                                                                                    Clerk
IN THE INTEREST OF                               §   IN THE DISTRICT COURT
                                                 §
BOWENS/WELCH                                     §   302nd JUDICIAL DISTRICT
                                                 §
CHILDREN                                         §   DALLAS COUNTY, TEXAS

                                     NOTICE OF APPEAL

         This Notice of Appeal is filed by CRYSTAL BOWENS, Respondent, party to these

proceedings who seeks to alter the trial court's judgment or other appealable order.

         1.    The trial court, cause numbers, and styles of this case are as shown in the caption

above.

         2.    The judgment or order appealed from was signed on August 14, 2015.

         3.    CRYSTAL BOWENS desires to appeal from all portions of the judgment.

         4.    This appeal is being taken to the Court of Appeals for the 5th District of Texas.

         5.    This is an accelerated appeal. This is a parental termination case.

         6.    Appellant is presumed indigent and may proceed without advance payment of

costs.

                                             Respectfully submitted,

                                             Stephanie L. Pond, Attorney at Law
                                             701 Commerce #200
                                             Dallas, Texas 75202
                                             Tel: (214) 752-0229
                                             Fax: (214) 752-5217




                                           Page 1 of 2
                                             By: /s/ Stephanie L. Pond
                                                STEPHANIE L. POND
                                                State Bar No. 24079817
                                                Email: stephaniepond@yahoo.com
                                                Attorney for CRYSTAL BOWENS


                                     Certificate of Service

       I certify that a true copy of this Notice of Appeal was served in accordance with rule 9.5

of the Texas Rules of Appellate Procedure on each party or that party's lead counsel as follows:

Party: Texas Dept. of Family and Protective Services
Lead attorney: Sandre Moncriffe, Assistant District Attorney
Method of service: via email: Sandre.Moncriffe@dallascounty.org
Date of service:      August 31, 2015


Party: Guardian ad Litem/Attorney ad Litem for child
Lead attorney: Glyne Worrell
Method of service: via email: gworrell@theworrelllawfirm.com
Date of service:     August 31, 2015


Party: Father Justin Welch
Lead attorney:        Charles Vaughn
Method of service: via email: Charles.Vaughn@dallascounty.org
Date of service:      August 31, 2015




                                             /s/ Stephanie L. Pond
                                             STEPHANIE L. POND
                                             Attorney for Respondent




                                           Page 2 of 2